Andrews, Presiding Judge.
Walter Lewis was found guilty by a jury of the offense of possession of a dangerous weapon — a pair of scissors — while he was an inmate in the Twiggs County Jail, in violation of OCGA § 42-4-13 (b) (1). We find no error and affirm.
1. Pursuant to jail policy explained to inmates in ajail handbook, Lewis was issued personal hygiene items, which included scissors to be used by inmates to cut their hair. The policy required that inmates use the scissors for that purpose and then return the scissors to ajail officer. In violation of the jail policy, Lewis retained the scissors, took them back to his jail cell, and hid the scissors in his cell, where they were subsequently found by a jail officer.
Under OCGA § 42-4-13 (b) (1), “[i]t shall be unlawful for an inmate of ajail to possess any controlled substance, dangerous drug, gun, pistol, or other dangerous weapon. ...” The scissors did not constitute a dangerous weapon under the statute as long as Lewis lawfully possessed and used the scissors pursuant to the jail policy. The evidence showed, however, that Lewis retained possession of the scissors in violation of the jail policy. Whether at that point the scissors constituted a dangerous weapon under the statute was an issue for the jury. Stone v. State, 236 Ga. App. 365, 366 (511 SE2d 915) (1999). Contrary to Lewis’s contention, the evidence was sufficient for the jury to find beyond a reasonable doubt that he violated OCGA § 42-4-13 (b) (1) by having possession of a dangerous weapon while an inmate at the jail. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Because there was no evidence sufficient to raise the defense of entrapment, there is no merit to Lewis’s contention that he was entitled to a jury charge and acquittal on this defense. Robinson v. State, 296 Ga. App. 561, 563-564 (675 SE2d 298) (2009).

Judgment affirmed.


Miller, C. J., and Barnes, J., concur.

Carlton K. Nelson III, Leonard M. Geldon, for appellant.
Louie C. Fraser, District Attorney, LaShonda C. Harris, Assistant District Attorney, for appellee.